Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-20 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 11 and 16 pertain to structure and manufacturing steps for a microphone component with separate trenches formed for sealing a cavity and further etching of a cavity with a separate sealing section. AAPA (Applicant’s Admitted Prior Art, Figs. 1a-1c) teach a membrane region 20 with a sealing layer 30 to a cavity 26 beneath a support structure where the trench layer 24 could be used to etch the cavity during a manufacturing process. The closest prior art of record, Benzel (US 2002/0006682 A1) teaches the provision of separate etching channels 110 and 115 in active and inactive regions of a membrane M (see Fig. 2 and ¶ [0056]). At this time there is no motivation to modify AAPA with Benzel to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651